Citation Nr: 0504008	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefit 
sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The Board has reviewed the 
claims file, and determined that prior to its adjudication of 
the veteran's claims on the merits, additional development is 
necessary.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations apply 
in the instant case.  

Review of the claims file reveals that the record does not 
contain VCAA-compliant notice, as required, with respect to 
the issue of entitlement to TDIU.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under the circumstances, 
the veteran should be given the requisite notice.  

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  The 
VA should assist the appellant in these matters prior to the 
Board's review.  See also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

As stated above, the veteran is seeking entitlement to TDIU.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2004).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history and vocational attainment. Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

At issue is whether the veteran's service-connected 
disabilities, without consideration of any of his nonservice-
connected disabilities, preclude all forms of substantially 
gainful employment which are consistent with his education 
and occupational experience and which would afford a living 
wage.

The veteran has the following service-connected disabilities 
that are currently rated as indicated: (1) lumbosacral 
strain, 20 percent; (2) chronic strain, left hip, 10 percent; 
(3) chronic strain, right knee, 10 percent; and (4) Osgood 
Schlatter's disease, left knee, 10 percent.  The combined 
rating for the service-connected disabilities is 40 percent.  
Therefore, the veteran has not met the minimum schedular 
requirements for TDIU.  See 38 C.F.R. § 4.16(a).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

The veteran underwent surgery of his left knee in March 2001.  
During VA examination in May 2001, the veteran was examined 
for his service-connected disabilities.  At the conclusion of 
that examination, the examiner opined that the left knee 
surgery in March 2001 was related to service-connected 
Osgood-Schlatter disease of the left knee, and that the 
strain of the left hip, right knee and low back were related 
to the service-connected Osgood-Schlatter disease of the left 
knee.  At that time the examiner concluded with an opinion 
that the veteran was unemployable.  

During a subsequent VA examination in March 2003, the 
examiner examined the veteran for his service-connected 
disabilities.  At that time, the examiner gave no opinion 
with respect to the veteran's employability due to his 
service-connected disabilities.  Also, at that time the 
examiner did not have access to the claims file for review, 
although he did have access, and did review Huntington VA 
Medical Center computer files of treatment.  

During a subsequent VA examination in December 2003, the 
examiner examined the veteran's left knee.  Review of the 
examination report indicates that there had been improvement 
in the left knee between the time of the May 2001 examination 
and the one in December 2003.  For example, the range of 
motion of the left knee in May 2001 was from 20 degrees 
(extension) to 90 degrees (flexion).  The range of motion as 
measured in December 2003, was from zero to 110 degrees 
active, and from 0 to 135 degrees, passive, indicating an 
improvement.  However, neither the examiner in December 2003, 
nor the one in March 2003 when all service-connected 
disabilities were examined, provided an opinion as to the 
employability of the veteran due to his service-connected 
disabilities.

The May 2001 opinion, that the veteran was unemployable, is 
not accompanied by a rationalized explanation, and does not 
indicate whether the examiner was addressing the veteran's 
current condition during convalescence, or his expected long-
term condition.  Given that the May 2001 examination was only 
approximately two months after his left knee surgery, and 
given that subsequent examinations have not provided any 
opinion addressing employability, then an opinion should be 
obtained as to whether the veteran is unemployable due to 
service-connected disabilities.  The Board notes here that 
the veteran was assigned a temporary total evaluation under 
38 C.F.R. § 4.30, from March 13, to the end of April, 2001, 
for convalescence following surgery of the veteran's left 
knee.   

The fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Under the 
circumstances, the veteran should be scheduled for another 
examination of his service-connected disabilities.  The VCAA 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).

One of the veteran's service-connected disabilities to be 
considered in connection with his TDIU claim, is lumbosacral 
strain.  During the course of the appeal the rating criteria 
for intervertebral disc syndrome, under Diagnostic Code 5293, 
were revised.  See 38 C.F.R. § 4.71a (2002); see also 67 Fed. 
Reg. 54345-54349 (August 22, 2002) (effective September 23, 
2002).  More recently, the rating criteria for disabilities 
of the spine were further revised.  See 38 C.F.R. § 4.71a 
(2003); see also 68 Fed. Reg. 51454-51458 (August 27, 2003) 
(effective September 26, 2003).  The RO has not had the 
opportunity of reviewing the veteran's claim for a TDIU, 
which is based in part on the rating assigned for his 
lumbosacral strain, in conjunction with these revised rating 
criteria effective in September 2002 and September 2003.  Nor 
has the veteran been informed of the new rating criteria. 

In re-adjudicating the veteran's entitlement to a TDIU, the 
RO must give meaningful consideration to the provisions of 38 
C.F.R. § 4.16(b) (2004), which sets forth the procedures for 
assignment of a TDIU on an extra-schedular basis. Thus, if 
the RO determines that the percentage requirements of 38 
C.F.R. § 4.16(a) are not met, the RO must fully and clearly 
set forth a discussion of 38 C.F.R. § 4.16(b).

The case is REMANDED to the RO via the AMC for the following 
actions:

1.  The RO must ensure that notification 
action required by the VCAA is completed.  
In particular, the RO should notify the 
veteran (1) what he needs to provide to 
substantiate the claim; and (2) which 
portion of information and evidence, if 
any, is to be provided by the appellant 
and which portion VA will provide.  Also, 
the RO should request the veteran to 
provide any evidence in his possession 
that pertains to the claim.  See 
38 C.F.R. § 3.159(b).

2.  The veteran should be afforded a VA 
examination to determine the extent of 
impairment due to his service-connected 
disabilities, including lumbosacral 
strain (and any neurological symptoms 
related thereto); chronic strain, left 
hip; chronic strain, right knee; and 
Osgood Schlatter's disease, left knee.  
The examination report should address all 
rating factors in the appropriate 
examination worksheets, including 
"incapacitating episodes" of low back 
symptoms.

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
report of examination.  

The examiner should comment on the effect 
of the veteran's service-connected 
disabilities upon his employability, to 
the exclusion of any non-service-
connected disability.  In this regard, 
the examiner should review the veteran's 
entire medical history, prior to offering 
an assessment of industrial and social 
impairment directly due to his service-
connected disability.  The conclusions of 
the examiner should include the rationale 
for all opinions expressed.  The 
examiners should comment on the opinion 
regarding the veteran's unemployability, 
found in the May 2001 VA examination 
report.  

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action. See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claim for a 
TDIU.  As appropriate, the RO should 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




